      Case 2:19-cv-00692-RJC-CRE Document 51 Filed 07/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ATHENA LUNDBERG, BROOKE                         :   CIVIL ACTION NO. 2:19-cv—692-CRE
 MARRIN, CORA SKINNER, DENISE                    :
 MILANI, HILLARY FISHER VINSON,
                                                 :
 IRINA VORONINA, KIMBERLY                        :
 COZZENS, JAIME EDMONDSON-                       :
 LONGORIA, JENNIFER ARCHULETA,                   :
 JESSICA BURCIAGA, JESSICA                       :
 ROCKWELL, MALU LUND, LUCY                       :
 PINDER, PAOLA CANAS, SARA                       :
 UNDERWOOD AND TIFFANY TOTH
 GRAY,
            Plaintiffs,
       v.

 ONE THREE FIVE, INC. and ALBERT
 BORTZ,

                 Defendants.

                           CERTIFICATE PURSUANT TO
                      STANDING ORDER ON RULE 12(b) MOTIONS

       AND NOW, come the Defendants, ONE THREE FIVE, INC. (“135”) and

ALBERT BORTZ (“Bortz” collectively hereinafter referred to as the “Defendants”) and files the

within Certificate as follows:

       1.       Pursuant to this Court’s Standing Order on Rule 12(b) Motions (Document 4), said

motions “are discouraged if the pleading defect is curable by amendment” (emphasis added).

       2.       The Standing Order, further states “that the parties must meet and confer prior to

the filing of such a motion to determine whether it can be avoided.”

       3.       During the preparation of the Defendants’ Motion Dismiss Pursuant to Rule

12(b)(6), it became apparent that the defects in the Plaintiffs’ Complaint, could not be cured simply

by the Plaintiffs filing an amended Complaint (i.e. statute of limitations, improper joinder, waiver

and release).
      Case 2:19-cv-00692-RJC-CRE Document 51 Filed 07/26/21 Page 2 of 3




       4.      As part of the Defendants’ Motion to Exceed Page Limit, the Defendants stated in

said Motion, that the defects in the Plaintiffs’ Complaint could not be cured simply by filing an

Amended Complaint, including but not limited to statute of limitations, improper joinder and

waiver and release. (See ECF No. 44, ¶ 9).

       5.      In addition, Defendants’ 12(b)(6) Motion contains a constitutional question that the

Lanham Act, as-applied, is unconstitutional as it places an impermissible burden on the Commerce

Clause and, therefore, also cannot be cured by simply amending the Complaint.

       6.      On July 22, 2021, the Defendants’ counsel e-mailed Plaintiffs’ counsel with respect

to the within certification and was informed that he was in depositions all day and could not review

and respond to the same, by the end of the day.

       7.      In light of the same, counsel requested that he respond on Friday, July 23, 2021,

but to date no response or objection has been forthcoming.

                                                     Respectfully submitted,

 Dated: July 26, 2021                              /s/ Jonathan M. Kamin
                                                   JONATHAN M. KAMIN, ESQUIRE
                                                   PA. I.D. NO. 81958
                                                   jonathank@gkgattorneys.com
                                                   /s/ Deborah R. Erbstein
                                                   DEBORAH R. ERBSTEIN, ESQUIRE
                                                   PA. I.D. NO. 86470
                                                   derbstein@gkgattorneys.com
                                                   /s/ David A. Wolf, Esquire
                                                   DAVID A. WOLF, ESQUIRE
                                                   PA. I.D. NO. 51382
                                                   davidw@gkgkattorneys.com
                                                   GOLDBERG, KAMIN & GARVIN, LLP
                                                   1806 FRICK BUILDING
                                                   437 GRANT STREET
                                                   PITTSBURGH, PA 15219
                                                   (412) 281-1119
                                                   Attorneys for Defendants
      Case 2:19-cv-00692-RJC-CRE Document 51 Filed 07/26/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on 26th day of July 2021, I served a true and correct copy of the

foregoing Certificate Pursuant to Standing Order on Rule 12(B) Motions via the Court’s ECF

system & via E-Mail on the following:




                                 John V. Golaszewski, Esq.
                                  The Casas Law Firm, PC
                                 1740 Broadway, 15th Floor
                                      New York, NY
                                  john@casaslawfirm.com
                                   john@talentrights.law



                                  Louis J. Kroeck, IV, Esq.
                                   12th Fl., Park Building
                                      355 Fifth Avenue
                                    Pittsburgh, PA 15222
                                     Lou@Ljk-law.com




                                           BY: /s/ Deborah R. Erbstein
                                              DEBORAH R. ERBSTEIN, ESQUIRE
                                              Attorney for Defendants
